REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 2/15/2022.  In relation to the patentability of the pending claims, the arguments presented on page 8 of the Remarks of the cited amendment are found to be persuasive.  Moreover, the examiner makes reference to the indication of allowable subject matter on 7 of the non-final office action mailed on 11/15/2021.  Based on the above comments, claims 1-6 and 8-36 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783